DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Clarke in US Patent 7318444 in view of Biderman in US Patent 3156249.
Regarding Claim 1, Clarke teaches an umbrella comprising: a support post (120) having a hole (“a retaining pin slot formed within the pole” – see Column 4, line 2); a top housing (18) and an opposing bottom housing (10), each housing supported by the post, wherein the bottom housing has a bottom hub (30), a top cap (12) disposed about the bottom hub, and an opposing bottom cap (14) disposed about the bottom hub opposite the top cap, a plurality of spokes (70) pivotally disposed about the top housing; a canopy (‘the canopy” – See Column 7, line 9) disposed about the plurality of spokes; and a plurality of struts (80) pivotally disposed about the bottom housing. Clarke is silent on the use of a lever lock. Biderman teaches an umbrella having a pole (11) with a hole (11e), a bottom housing (15) including a bottom cap (15b); wherein the bottom cap has 
Regarding Claim 2, Clarke, as modified, teaches that the top housing has a top hub (18), a top plate (17) disposed about the top hub, and an opposing bottom cover (the lower end of 18) disposed about the top hub opposite the top plate, wherein the top hub has spoke channels (see Fig. 1) extending away therefrom, wherein each spoke channel is adapted to receive an end of a spoke.
Regarding Claim 4, Clarke, as modified, teaches that one end of each strut is pivotally connected to the bottom hub.
Regarding Claim 4, Clarke, as modified, teaches that the plurality of struts are pivotally connected to the plurality of spokes.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Evans, Weber ‘284 & ‘740, and Siegenthaler teach lever-locked runners.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH CHANDLER HAWK whose telephone number is (571)272-1480. The examiner can normally be reached M-F 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NOAH CHANDLER HAWK
Primary Examiner
Art Unit 3636



/Noah Chandler Hawk/Primary Examiner, Art Unit 3636